Exhibit 10.3

AMENDMENT TO LICENSE AGREEMENT

This Amendment to License Agreement (the “Amendment”) is made on April 3,
 2015 (the “Amendment Date”), by and between TRACON Pharmaceuticals, Inc., a
Delaware corporation (“Licensee”) and Case Western Reserve University (“CASE”),
an Ohio non-profit corporation.

Whereas,  Licensee and CASE are parties to that certain License Agreement, dated
August 2, 2006 (the “Agreement”); and

Whereas, the parties wish to amend the Agreement as set forth in this Amendment.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

1.



Definitions:

1.1    Section 1.5 of the Agreement is hereby deleted and replaced in its
entirety as follows:

“1.5  The term “Combination Therapeutic” shall mean a therapeutic formulation
comprising methoxyamine (or a methoxyamine derivative) and an additional
formulation(s) to be administered in conjunction with the first formulation,
(albeit not necessarily simultaneously) falling within the definition of
Licensed Technology, comprising one or more therapeutic compounds distinct from
methoxyamine (or a methoxyamine derivative) administered to a Subject.  Current
Combination Therapeutics and Clinical Trials associated therewith are listed in
Exhibit A to this Agreement.”

1.2    Section 1.9 of the Agreement is hereby deleted and replaced in its
entirety as follows:

“1.9  The term “Derivative” shall mean intellectual property developed by
Licensee, that includes, or is based in whole or in part on, the Licensed
Technology, including, but not limited to Licensee-created modifications,
enhancements or other material.  Licensee shall be entitled to establish all
proprietary rights for itself in the intellectual property represented by
Derivatives, whether in the nature of trade secrets, copyrights, patents or
other rights, but (a) Derivatives shall [*] (b) Derivatives may not [*], unless
the License granted under Section 2.1 of this Agreement is then in effect  CASE,
and any non-profit health care institution affiliated with it, shall have the
right to use Derivatives for research, educational, academic and administrative
purposes. 

Derivatives in existence as of the Amendment Date are listed in Exhibit B to
this Agreement.” 





[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

1.3    Section 1.14 of the Agreement is hereby deleted and replaced in its
entirety as follows:

“1.14  The term “Field of Use” shall mean (i) all mammalian therapeutic and
diagnostic uses which make use of an AP endonuclease inhibitor (“APE inhibitor”)
and wherein the APE inhibitor is methoxyamine or a Methoxyamine Analog and (ii)
diagnostic and/or analytical kits in the field of cancer that are related to the
development and commercialization of an APE inhibitor.”

1.4    After Section 1.42 of the Agreement, a new Section 1.43 is added as
follows:

“1.43  The term “Methoxyamine Analog” shall mean AP endonuclease inhibitors
having an amino-oxy group that binds to AP (apurinic/apyrimidine) sites in DNA.”

1.5    After new Section 1.43 of the Agreement, a new Section 1.44 is added as
follows:

“1.44  The term “Orphan Drug Designation” shall mean a drug or biological
product that has received “orphan designation” and been granted market
exclusivity for a specified period by the U.S. government to treat a qualified
disease or condition under the criteria specified in the Orphan Drug Act and
FDA’s implementing regulations at 21 CFR part 316.”

2.



Section 3 of the Agreement is hereby deleted and replaced in its entirety as
follows:

“The term of this Agreement shall begin on the Effective Date and shall expire
(if not sooner terminated) on the latest to occur of (a) on a country-by-country
basis on the expiration date of the last-to-expire Patent in such country, (b)
at the end of the market exclusivity period for any Licensed Product which
receives Orphan Drug Designation (c) on a country-by-country basis on the
expiration date of the last to expire patent that issues to Licensee and that
claims any Derivative created by Licensee prior to expiration or termination of
this Agreement, or (d)  on the twentieth (20th) anniversary of the Effective
Date.”

3.



Section 4.2 of the Agreement is hereby deleted and replaced in its entirety as
follows:

“Licensee shall, at a minimum, achieve the following milestones (“Diligence
Milestones”):

(a)



On or before the first anniversary of the Effective Date, a Development
Committee (the “Committee”) shall be organized to monitor the clinical progress
of the Licensed Products at Licensee’s expense. The Committee will consist of
independent scientific and technical thought leaders that are highly regarded by
the scientific community in the field of each Licensed Product and at least one
representative from each of CASE and Licensee. The Committee will be responsible
for (i) making recommendations to Licensee’s management relating to the
pre-clinical and clinical development strategy; (ii) analyzing and assessing
ongoing pre-clinical and clinical development of each Licensed Product; and
(iii) assisting Licensee in preparing pre-clinical and clinical development
budgets. The actions and opinions of the Committee will be confidential





[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

(specifically, CASE may be asked to enter into a separate confidentiality
agreement to govern the Committee meetings), however, the CASE representative
may report clinical updates to a designated senior official at CASE and the
Technology Transfer Office of CASE who will agree to keep such information
confidential. The Committee will meet at least once a year.

(b)



On or before the [*] anniversary of the Effective Date, [*].

(c)



On or before the [*] anniversary of the Effective Date, [*].

(d)



On or before the [*] anniversary of the Effective Date, [*].

(e)



Within [*] years of [*].

(f)



Within [*] years of [*].

(g)



Within [*] years of [*].

(h)



Within [*] years of [*].

Licensee shall be deemed to have achieved the above milestones whether they are
achieved directly by Licensee or through an Affiliate, sublicensee or
collaborator.”

4.



Section 5.5 of the Agreement is hereby deleted and replaced in its entirety as
follows:

“Milestone Payment Amounts.  The Licensee will make a payment to CASE within
thirty (30) days of each occurrence of the achievement of a Milestone as
follows:

 

MILESTONE

MILESTONE PAYMENT
AMOUNT

 

[*].

[*]
Dollars (U.S. [*])

 

 

 

 

[*].

[*] Dollars (U.S. $[*])

 

 

 

 

[*].

[*] Dollars (U.S. [*])  

 

 

 

 

[*]

[*]
Dollars (U.S. [*])

 

 

 

 

[*].

[*]
Dollars (U.S. $[*])

 

 

 

 

[*].

[*] Dollars (U.S. $[*])

 

 

[*].

[*] Dollars (U.S.
$[*])



[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

 

 

 

 

[*].  

[*] Dollars (U.S. $[*])

 

 

 

 

[*].

[*] Dollars (U.S. $[*])

 

 

 

 

[*].

[*]
Dollars (U.S. $[*])

 

 

 

 

[*].  

[*] Dollars (U.S. $[*])

 

 

 

 

[*].

[*]
Dollars (U.S. $[*])

 

 

 

 

[*].

[*] Dollars (U.S. $[*])

For purposes of this Section 5.5, a Combination Therapeutic will be deemed a
second or third Combination Therapeutic if the therapeutic compound(s)
comprising the additional formulation(s) (other than methoxyamine or a
methoxyamine derivative) included in such Combination Therapeutic are not
included in the Combination Therapeutic(s) that were the subject of an NDA or
application for Disposition, as applicable, previously approved by the
applicable regulatory body (i.e., are not included in the Combination
Therapeutic(s) that triggered the preceding Milestone(s)).”    

5.



After Section 9.7 of the Agreement, a new Section 9.8 is added as follows:

“9.8  As of the Amendment Date, CASE has incurred historical expenses for the
New Patents of sixty one thousand four hundred thirty two dollars and fifteen
cents ($61,432.15) for invoices received through 02/20/2015 (the “New
Expenses”).  Licensee shall pay the New Expenses to CASE within thirty (30) days
of the Amendment Date.” 

6.



Section 11.5 of the Agreement is hereby deleted and replaced in its entirety as
follows:

“In the event of expiration of this Agreement pursuant to Section 3, then
effective upon the date of expiration, Licensee shall have a royalty-free
non-exclusive license under the Licensed Technology to make, have made, use,
have used, offer to sell, produce, manufacture, distribute, market and Dispose
of Licensed Product(s) and to create Derivatives and/or Biological Materials for
the Field of Use.  In the event of termination of this Agreement by CASE or
Licensee (prior to expiration under Section 3), then Licensee shall have no
further right with respect to the Licensed Technology and this Section 11.5
shall have no force or effect.”



[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

7.



Section 17 of the Agreement is hereby deleted and replaced in its entirety as
follows:

“17.1  Before Licensed Technology is administered to human beings, Licensee
shall obtain and maintain appropriate coverage of general liability, product
liability, and public liability insurance in the amount of no less than Three
Million Dollars ($3,000,000) to protect CASE , its trustees, officers,
employees, attorneys, and agents under the indemnification provided
hereunder.  CASE, its trustees, officers, employees, attorneys, and agents shall
be named as additional insureds on Licensee’s insurance policies and shall be
provided appropriate certificates of insurance thereunder.

17.2  CASE may periodically evaluate the adequacy of the minimum coverage of
insurance and deductible limits specified in this Section 17.  CASE reserves the
right to require Licensee to reasonably adjust the insurance coverage by
modifying the types of required coverages, the limits and/or financial rating
and/or the method of financial rating of Licensee’s insurers as such changes are
required of CASE by its insurance carrier.    CASE shall provide Licensee with
reasonable advance notice, contingent on CASE receiving timely notice from its
insurance carrier, of any proposed modification to Licensee’s insurance coverage
and, if so requested by Licensee, discuss any proposed modifications in good
faith.  Should any of the requirements of this Section 17 not be available for
Licensee to reasonably acquire in the insurance market at commercially
reasonable rates or at all, the parties shall work together in good faith to
achieve a commercially reasonable resolution thereof.

17.3  Each policy of insurance which Licensee is required to obtain hereunder
shall (a) be with reputable and financially secure insurance carriers having at
least an A rating (A rating or above by A.M. Best) and an A.M. Best Class Size
of at least VIII, (b) list each of CASE, its trustees, officers, employees,
faculty, staff, students, agents and their respective successors, heirs and
assigns as additional insured, (c) be endorsed to provide that the insurer
waives all subrogation rights which the insurer otherwise has or could have
against any additional insured, (d) be primary in respect of all additional
insured, and (e) provide that the identified insurer will not cancel or fail to
renew the identified insurance without giving CASE at least 30 days' prior
written notice thereof.

17.4  Within thirty (30) days following the Amendment Date, and thereafter no
later than the day on which any such policy of insurance is renewed or replaced,
Licensee shall provide CASE with an updated Certificate of Insurance from each
such insurer which evidences compliance by Licensee with its obligations
hereunder.  Upon the from time to time request of CASE, Licensee shall provide
CASE with a copy of the policy, status of claims and claims history respecting
any of the insurance required to be maintained by Licensee hereunder.

17.5  For the avoidance of doubt, the minimum insurance coverage and limits set
forth in this Agreement do not constitute a limitation on Licensee’s liability
or obligations



[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

to indemnify or defend CASE and any other additional insured under this
Agreement.”

8.



Attachment A of the Agreement is hereby deleted and replaced in its entirety
with the new Attachment A attached hereto and incorporated herein.

9.



Entire Agreement.  The Agreement, as amended by this Amendment, embodies the
entire understanding of the parties and shall supersede all previous
communications, representations and understandings, whether oral, written or
otherwise, between the parties relating to the subject matter hereof.  Except as
specifically amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

10.



Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.  This Amendment may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.

[THIS SPACE INTENTIONALLY LEFT BLANK]

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Licensee and CASE have executed this Amendment as of the
Amendment Date.

Signed:

TRACON Pharmaceuticals, Inc.

    

Case Western Reserve University

By:

/s/ Charles P. Theuer

 

By:

/s/  Michael J. Haag

Print Name:

Charles P. Theuer

 

Print Name:

Michael J. Haag

Title:

President and CEO

 

Title:

Executive Director Technology Management,
Technology Transfer Officer,
Case Western Reserve University

 

 

 

Address for Notices:

 

Address for Notices:

 

 

 

TRACON Pharmaceuticals, Inc.

 

Case Western Reserve University

8910 University Center Lane, Suite 700

 

10900 Euclid Avenue

San Diego, CA 92122

 

Cleveland, Ohio 44106

Attention: H Casey Logan, M.B.A.

 

Attention: Assistant Vice President for

Facsimile: (858) 550-0786

 

Technology Transfer

 

 

Facsimile: (216) 368-0196

 

 

 

 

 

 

 

 

 

Signed:

/s/ Sally J. Staley

 

 

Name:

Sally J. Staley

 

 

Title:

Chief Investment Officer

 





[Signature Page to Amendment]

--------------------------------------------------------------------------------

 



Exhibit A

Combination Therapeutics and Clinical Trials

[*]

Licensee represents and warrants that the above list of Combination Therapeutics
and Clinical Trials  represents a true, accurate, and complete list of
Combination Therapeutics and Clinical Trials known to Licensee to have been
either approved or submitted as of the Amendment Date.  For the avoidance of
doubt, the above list includes all Combination Therapeutics and Clinical Trials
related to TRC102 actually known to Licensee’s officers which have either been
approved or have been submitted.

 





[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 



Exhibit B

Derivatives

[*]

Licensee represents and warrants that the above list of Derivatives represents a
true, accurate, and complete list of Derivatives known to Licensee as of the
Amendment Date.  For the avoidance of doubt, the above list includes all known
patents related to TRC102 naming Licensee as the assignee or co-assignee.





[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

 



Attachment A

Description of Licensed Technology

[*]



[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------